DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of (as amended) claims 1 is withdrawn in view of the newly discovered reference(s) to Wilson, and the indicated allowability of (as amended) claim 10 is withdrawn due to a revised understanding of the claim limitations. Rejections based on the newly cited reference(s) follow.

Claim Objections
Claims 12, 13, and 27 are objected to because of the following informalities:
Claims 12 and 13 each have a comma before the period at the end that should be struck.
Claim 27 is objected to due to dependency upon an objected-to claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bambi et al. (US Pub. 2012/0266754).
Bambi discloses a beverage fluid dispensing head (title, “Portafilter”) comprising
a housing (10); and
a fluid track (best shown in fig. 3), at least in part, arranged inside the housing,
wherein the fluid track comprises:
an inlet channel (upper part of 10) arranged for receiving a beverage fluid from a beverage apparatus;
a collection chamber (lower part of 10, with 14), fluidly connected to the inlet channel, for receiving the beverage fluid therefrom;
at least one outlet channel (15, upper part of 20),
wherein the at least one outlet channel is fluidly connected to the collection chamber for receiving the beverage fluid from the collection chamber (ascertainable from figs. 1–3),
wherein a downstream part of the at least one outlet channel is formed as a tongue-shaped flow guide (22, 23) which is downwardly directed for, in use, guiding the received beverage fluid and submitting the received beverage fluid therefrom in the form of an integral fluid beam for dispensing, and
wherein the tongue-shaped flow guide has a first fluid guiding surface and a first and a second upstanding edge (see the upward walls of 22), and wherein each of the upstanding edges of the tongue-shaped flow guide runs along the length of the tongue-shaped flow guide (visible with 22 in figs. 1 and 3) and extends, at least in part, in a non-vertical direction with respect to the first fluid guiding surface (the walls have at least some horizontal extension, perhaps best shown in fig. 2).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3–7, 12, 14–16, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bambi et al. (US Pub. 2012/0266754) in view of Wilson et al. (US Pub. 2009/0134188).
Claim 1: Bambi discloses a beverage fluid dispensing head (title, “Portafilter”) comprising
a housing (10); and
a fluid track (best shown in fig. 3), at least in part, arranged inside the housing,
wherein the fluid track comprises:
an inlet channel (upper part of 10) arranged for receiving a beverage fluid from a beverage apparatus;
a collection chamber (lower part of 10, with 14), fluidly connected to the inlet channel, for receiving the beverage fluid therefrom;
at least one outlet channel (15, upper part of 20),
wherein the at least one outlet channel is fluidly connected to the collection chamber for receiving the beverage fluid from the collection chamber (ascertainable from figs. 1–3),
wherein a downstream part of the at least one outlet channel is formed as a tongue-shaped flow guide (22, 23) which is downwardly directed for, in use, guiding the received beverage fluid and submitting the received beverage fluid therefrom in the form of an integral fluid beam for dispensing, and
wherein the tongue-shaped flow guide has a first fluid guiding surface which forms an inward curvature, when viewed in a first horizontal cross-section (formed by the base and upward walls of 22).
Bambi does not disclose that its tongue-shaped flow guide has a first fluid guiding surface which forms an inward curvature, when viewed in a first horizontal cross-section, and wherein the tongue-shaped flow guide has a first and a second upstanding edge which are merged downstream of the first fluid guiding surface.
However, Wilson discloses a tongue-shaped flow guide (112) that has a first and a second upstanding edge which are merged downstream of the first fluid guiding surface (at the tip of 122).
It would have been obvious to one of ordinary skill in the art to implement the downstream-merging edge of Wilson into the tongue-shaped flow guide of Bambi to reduce dripping.
Claim 3: Bambi discloses the tongue-shaped flow guide having a first and a second upstanding edge (clearly visible on 22, 23 in the figures), wherein the upstanding edges taper, at least in part, towards a distal end of the tongue-shaped flow guide (ibid.).
Claim 4: Bambi discloses the tongue-shaped flow guide having a first and second upstanding edge (clearly visible on 22, 23 in the figures), and wherein each of the upstanding edges are beveled or kinked towards a distal end of the tongue-shaped flow guide (the edges of 22, 23 being kinked is shown in the figures).
Claim 5: Bambi discloses the tongue-shaped flow guide having a first and a second upstanding edge (clearly visible on 22, 23 in the figures), and wherein the upstanding edges converge towards a distal end of the tongue-shaped flow guide (ibid.).
Claim 6: Bambi discloses a distal end of the tongue-shaped flow guide being formed as a single tip (clearly visible on 22, 23 in the figures).
Claim 7: Bambi discloses the inward curvature formed by the first fluid guiding surface of the tongue-shaped flow guide (the top surface of 22, 23), when viewed in a first horizontal cross-section, having only one minimum in its horizontal curvature (clearly visible on 22, 23 in the figures).
Claim 12: Bambi does not explicitly disclose its first fluid guiding surface terminating at an angle between 0–10 degrees from vertical. However, given the general decreasing angle of 22, 23 depicted in the figures in Bambi, as well as a general understanding about where a desired flow would need to be directed to, it would have been obvious to one of ordinary skill in the art to select an angular value of for the end of the first fluid guiding surface of 10 degrees or less.
Claim 14: Bambi discloses the at least one outlet channel being integral with the tongue-shaped flow guide (the upper part of 20 being integral with 22, 23).
Claim 15: Bambi discloses part of the at least one outlet channel being formed as a chute having a downwards slope toward the tongue-shaped flow guide (see the downward slope the part of 20 between its upper part and 22 depicted in fig. 3).
Bambi does not disclose its chute having a downwards curvature. However, it would have been obvious to one of ordinary skill in the art to construct Bambi’s outlet channel with such a minor variation of shape given that it would perform the same task of facilitating flow towards the flow guide.
Commentary: Medema, cited below, shows this feature. See 83 in fig. 3c.
Claim 16: Bambi discloses the at least one outlet channel comprising a first flow restriction (the narrowed diameter of 15 qualifies, shown in fig. 3), wherein the first flow restriction comprises a first through flow opening (15).
Claim 25: Bambi discloses a coffee apparatus with a beverage preparation unit (necessary and inherent with “Coffee Machines,” title).
Claim 26: Bambi discloses its beverage preparation unit being arranged to receive a coffee capsule (Bambi’s upper member 10 can receive such a capsule) for brewing coffee at a pressure that is about 1–20 bar above atmospheric pressure (title, “Espresso,” which inherently has a pressure of about 9 bar).
Claim 28: Bambi clearly suggests the at least one outlet channel is also curved in its cross-section traverse to a flow direction of the at least one outlet channel (figs. 1 and 4a suggest that the downward slope part of 20 between its upper part and 22 has a generally circular cross-section transverse to the flow direction).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bambi in view of Wilson as applied to claim 1 above, and further in view of Diester et al. (US Pub. 2016/0366905).
Bambi does not explicitly disclose its tongue-shaped flow guide being arranged for, in use, receiving beverage fluid with an average flowrate within a range A of flowrates wherein the range A of flowrates is 0.4–6 ml/s.
However, Diester teaches that 3 to 4 ml/s is suitable for preparing espresso (para. 17).
Given that Bambi is also directed to espresso (see title), it would have been obvious to one of ordinary skill in the art to render the flow guide of Bambi to be arranged for a flowrate of 3 to 4 ml/s, as suggested by Diester.
Claims 11, 23, 24, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bambi in view of Wilson as applied to claim 1 above, and further in view of Marchi et al. (US Pub. 2014/0137749).
Claim 11: Bambi does not disclose its housing being provided with at least one opening in a bottom thereof, wherein the at least one tongue-shaped flow guide extends through the at least one opening, wherein the shortest distance between the at least one opening and a distal end of the tongue-shaped flow guide is between 3–15 mm.
However, one of ordinary skill in the art has a generic motivation to add a more all-encompassing housing to offer further protection. Marchi discloses a similar apparatus with an inner portion 13B and a pair of dispensing apertures 41 analogous to 22, 23 and the associated structure in Bambi. Marchi also discloses an outer portion 13A having two corresponding holes 19A that allow apertures 41 and projections 43 to extend therethrough. Marchi does not disclose the degree of extension of projection 43 beyond hole 19A, but in seeking to implement a housing alike to what Marchi teaches into Bambi, given fig. 7, one of ordinary skill in the art would have considered a small protrusion length, including within the claimed 3–15 mm range.
Claim 23: Bambi modified by Marchi discloses the housing (Marchi: 13A) having a skirt element (Marchi: 19A) which extends downwardly from the housing (Marchi: see fig. 7) and which is arranged around where the tongue-shaped flow guide would be (i.e. 22, 23 of Bambi where 41, 43 of Marchi are).
Claim 24: Because Marchi discloses simple apertures instead of a tongue-shaped flow guide, it does not show its skirt elements being spaced apart as claimed. However, Marchi’s skirt elements are fluidly separated from its apertures, and in adding the housing and skirt elements of Marchi to Bambi, it would have been obvious to one of ordinary skill in the art to space the skirt elements from Bambi since to do otherwise would interfere with the flow on the tongue-shaped flow guide of Bambi.
Claim 40: Bambi modified by Marchi does not disclose the skirt element extending till below the distal end of the tongue-shaped flow guide.
However, it would have been obvious to one of ordinary skill in the art to modify the skirt element of Marchi by extending it below the distal end of the tongue-shaped flow guide of Bambi to offer more protection to the flow guide.
Claims 17–22 and 29–39 are rejected under 35 U.S.C. 103 as being unpatentable over Bambi in view of Wilson as applied to claim 16 above, and further in view of Medema (US Pub. 2006/0186134).
Claim 17: Bambi does not disclose its first flow restriction being a first upstanding wall which extends traverse to a flow direction.
However, Medema discloses a similar apparatus with a first flow restriction (9) being a first upstanding wall (91, 92) which extends traverse to a flow direction (ascertainable from fig. 3a).
It would have been obvious to one of ordinary skill in the art to add the first flow restriction of Medema to the lower member 20 of Bambi to facilitate even beverage distribution over the outlets 22, 23 (see the abstract of Medema).
Claim 18: Modified as per claim 17 above, Medema does not disclose its first through flow opening being slit-shaped. Instead, Medema’s primary embodiment shows a V-shaped restriction.
However, Medema clearly teaches that its walls may have a different shape (para. 20), and a slit is similar enough to a V-shape that it would have been obvious to one of ordinary skill in the art to experiment with such a shape.
Medema does not disclose the width of its through flow opening being in the range of 2.0–6.0 mm.
However, it would have been obvious to one of ordinary skill in the art to determine a suitable width for the through flow opening depending on the rate of infusion and the size of the beverage being made, including concluding on the claimed 2–6 mm width.
Claim 19: Modified as per claim 17 above, Medema discloses its own at least one outlet channel (82) comprising a second flow restriction (86), wherein the second flow restriction comprises a through flow opening (86, see fig. 3b).
Claim 20: Following from claim 19, Medema discloses the second flow restriction being a second upstanding wall which extends traverse to a flow direction (see 86 in fig. 3b).
Claim 21: Neither Bambi nor Medema disclose a tongue-shaped flow guide with a further flow restriction, wherein the further flow restriction comprises a further through flow opening.
However, Medema discloses similarly placed further flow restrictions 86 (see fig. 3b) near its own flow guide ending at outlets 82, wherein the further flow restriction comprises a further through flow opening (see 86 in fig. 3b), and it would have been obvious to one of ordinary skill in the art to associate these with the tongue-shaped flow guide of Bambi to further enhance the even distribution of the beverage over the outlets (see para. 21 of Medema).
Claim 22: Following from claim 21, Medema discloses the further flow restriction being a further upstanding wall which extends traverse to a flow direction (see 86 in fig. 3b), wherein the further upstanding separation wall is angled between 0–10 degrees from vertical (ascertainable from figs. 3b and 3c).
Claim 29: Modified as per claim 17 above, Medema discloses at least a portion of the contour of the first through flow opening being defined by at least a portion of the upstanding wall (see 91 and 92 at 83, 84 in fig. 3a).
Claim 30: Modified as per claim 17 above, Medema discloses the first through flow opening extending upwardly from a bottom edge of the first flow restriction (see 91 and 92 forming an opening that extends upwardly in at least fig. 3a).
Claim 31: Modified as per claim 17 above, Medema discloses the first through flow opening extending to a top edge of the first flow restriction (ascertainable, at least from fig. 3a, that fluid may flow at the top of 9).
Claim 32: Modified as per claim 17 above, Medema discloses the width of the first through flow opening increasing in an upward direction (see 91 and 92 forming an opening that opens along with greater vertical height in at least fig. 3a).
Claim 33: Modified as per claim 19 above, Medema discloses the second flow restriction being arranged downstream of the first flow restriction (ascertainable from fig. 3b, see 92 and 86).
Claim 34: Modified as per claim 19 above, Medema does not explicitly disclose an outer surface of the second upstanding wall which faces an oncoming beverage flow being angled between 2–5 degrees from vertical. However, Medema’s depiction of 85 in fig. 3c clearly depicts a slight angle of the outer surface of the second upstanding wall facing the oncoming beverage flow (zoom in if necessary), which one of ordinary skill in the art would have the same sort of modulating effect at the starker angle of 92, and one of ordinary skill in the art would have been willing to select an angle between 2–5 degrees from vertical in implementing the second upstanding wall.
Claim 35: Modified as per claim 19 above, Medema discloses the second through flow opening being slit-shaped (appreciable from 85 in fig. 3c).
Medema does not disclose the width of its second through flow opening being in the range of 2.0–6.0 mm.
However, it would have been obvious to one of ordinary skill in the art to determine a suitable width for the second through flow opening depending on the rate of infusion and the size of the beverage being made, including concluding on the claimed 2–6 mm width.
Claim 36: Modified as per claim 19 above, Medema discloses at least a portion of the contour of the second through flow opening is defined by at least a portion of the second upstanding wall (appreciable from figs. 3b and 3c).
Claim 37: Modified as per claim 19 above, Medema discloses the second through flow opening extending upwardly from a bottom edge of the second flow restriction (see 85 and 86 in figs. 3b and 3c).
Claim 38: Modified as per claim 19 above, Medema discloses the second through flow opening extending to a top edge of the second flow restriction (see 85 and 86 in figs. 3b and 3c).
Claim 39: Modified as per claim 19 above, Medema discloses the width of the second through flow opening increasing in an upward direction (see 85 in fig. 3c, zoom in if necessary).

Allowable Subject Matter
Claim 13 is allowed.
Claim 27 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Even with the newly discovered Wilson reference, the Office does not quite find that a preponderance of the evidence suggests that the upstanding edges, which are merged downstream of the first fluid guiding surface, and form a second fluid guiding surface that terminates at an angle between 0–10 degrees from vertical, would have been obvious to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schülein (DE 40 37 673 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761